Citation Nr: 1529098	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-22 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether a timely substantive appeal was filed on the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of left ear surgery following the issuance of a statement of the case (SOC) on June 23, 2004.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of left ear surgery, and if so, whether compensation is warranted.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1955 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

It is noted that the RO issued a statement of the case concerning the new and material evidence issue on appeal and another statement of the case concerning an increased rating for the service-connected left knee disability in May 2010.  In June 2010, the Veteran filed a substantive appeal which only referenced the new and material evidence issue.  To the extent that he indicated in the form that he wished to appeal all of the issues listed on the statement of the case, he clarified any ambiguity in a January 2012 statement wherein he indicated that he was not seeking an increase for his knee conditions.  Accordingly, the increased rating matter is not before the Board at this time.

In accordance with his request for a Board hearing, the Veteran was scheduled for a hearing on May 4, 2015.  However, the Veteran indicated in a statement received on May 1, 2015 that he was declining the scheduled hearing and did not indicate that he wished to reschedule the hearing. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for hearing loss and nerve damage as the residuals of surgery performed by VA is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In March 27, 2003 rating decision, the RO denied compensation under 38 U.S.C.A. § 1151 for hearing loss and nerve damage as the residuals of surgery performed by VA; the Veteran was notified of the March 2003 rating decision by letter dated April 1, 2003.

2.  The Veteran timely filed a notice of disagreement (NOD) with respect to the RO's March 2003 rating decision, on September 25, 2003.
 
3.  The RO issued a statement of the case (SOC) on the claim for compensation under 38 U.S.C.A. § 1151 on June 23, 2004.
 
4.  A substantive appeal was received from the Veteran on September 8, 2004.

5.  A February 2006 rating decision declined to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151; the Veteran did not appeal.

6.  The evidence received since the February 2006 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to compensation under 38 U.S.C.A. § 1151, and raises a reasonable possibility of so substantiating the claim.


CONCLUSIONS OF LAW

1.  The substantive appeal filed following the issuance of the June 23, 2004 statement of the case on the matter of entitlement to compensation under 38 U.S.C.A. § 1151 was not timely.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 19.32, 19.34, 20.202, 20.302, 20.303 (2014).

2.  The March 2003 and February 2006 rating decisions are final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2014).

3.  New and material evidence has been received to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of left ear surgery.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Regarding the issue of compensation under 38 U.S.C.A. § 1151, the Board concludes below that evidence sufficient to reopen the claim has been received; thus, no further discussion of the VCAA is necessary with respect to this issue.

With regard to the timeliness issue, the Board notes that the June 2004 statement of the case included a letter that specified that the Veteran must file his substantive appeal within 60 days from the date of the letter, which was dated June 23, 2004 or within one year of the date of the action he had appealed.  Moreover, the Veteran was issued a statement of the case on the timeliness issue in January 2006, which explained the basis for the RO's conclusion that his substantive appeal was not timely.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, the Veteran has not identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Timeliness of Substantive Appeal

The Veteran contends that he filed a timely substantive appeal with respect to an March 2003 rating decision in which the RO denied compensation under 38 U.S.C.A. § 1151 for residuals of left ear surgery.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by an NOD and completed by a Substantive Appeal after an SOC is furnished to the claimant.  The following sequence is required: There must be a decision by the RO, the claimant must express timely disagreement with the decision (NOD), VA must respond by explaining the basis for the decision to the claimant (SOC), and finally the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely-filed Substantive Appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

A Substantive Appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals " or correspondence containing the necessary information.  38 C.F.R. § 20.202.  Proper completion and filing of a Substantive appeal are the last actions a claimant needs to take to perfect an appeal.  Id.  The Board will construe all arguments in a liberal manner for determining whether the adequacy of content regarding the specification of errors of law or fact.  Id. 

A Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction (AOJ) mails the SOC to the claimant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 C.F.R. § 20.302(b)(1).  The date of mailing of the SOC will be presumed to be the same as the date of the SOC and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  Id. 

The provisions of 38 C.F.R. § 20.302(b)(2) provide a special rule in cases where (i) a claimant submits additional evidence within one year of the date of the notification of the determination being appealed, and (ii) that evidence requires, in accordance with 38 C.F.R. § 19.31, that the claimant be furnished a Supplemental SOC (SSOC).  In such a situation, the time to submit a Substantive Appeal shall not end sooner than 60 days after such SSOC is mailed to the claimant, even if the 60-day period extends beyond the expiration of the 1-year period. 

Additional exceptions to the requirements for timely filing of a Substantive Appeal exist.  Under 38 C.F.R. § 20.303, an extension of the time limit for filing a Substantive Appeal in response to an SSOC may be granted for good cause.  The request for extension must be in writing and must be made prior to the expiration of the time limit for filing the Substantive Appeal or the response to the SSOC. 

Additionally, a substantive appeal is deemed a non-jurisdictional requirement which, in certain circumstances, can be waived by the actions of the AOJ or the Board.  See Rowell v. Principi, 4 Vet. App. 9, 16 (1993) (RO waived the untimeliness of a Substantive Appeal when it continued to adjudicate the claim); Gomez v. Principi, 17 Vet. App. 369, 372 (2003) (the Board waived the untimeliness of a Substantive Appeal by adjudicating the claim).  See also Percy v. Shinseki, 23 Vet. App. 37, 42 (2009). 

Furthermore, the United States Court of Appeals for Veterans Claims (Court) has held that a timely filing of a Substantive Appeal is subject to equitable tolling.  Hunt v. Nicholson, 20 Vet. App. 519, 524 (2006).  As to this point, the Board notes that a Supreme Court decision determined that federal courts could not create equitable exceptions to jurisdictional requirements.  Bowles v. Russell, 551 U.S. 205, 127 S.Ct. 2360, 168 L.Ed.2d. 96 (2007).  Subsequent to the Bowles decision, the Court overturned their prior decisions by holding that their own jurisdictional statutes are not subject to equitable tolling.  Henderson v. Peake, 22 Vet. App. 217 (2008), aff'd sub nom., Henderson v. Shinseki, 589 F.3d 1201 (Fed. Cir. 2009). 

However, it appears to the Board that the decisions in Bowles and Henderson do not have any precedential effect upon the doctrine of equitable tolling as it pertains to a Substantive Appeal.  In this respect, the Hunt Court held that a Substantive Appeal is a nonjurisdictional requirement.  The Percy Court referred to a Substantive Appeal as a claims-processing rule.  Furthermore, the Board is not a federal court but rather an appellate authority within an executive agency.  As such, the Board will presume that the concept of equitable tolling applies in this case. 

The facts of this case may be briefly summarized.  A March 2003 rating decision denied compensation under 38 U.S.C.A. § 1151 for hearing loss and nerve damage as the residuals of surgery performed by VA.  The Veteran was notified of the rating decision by letter dated April 1, 2003.  The Veteran filed a notice of disagreement which was received on September 25, 2003.  The RO issued an SOC on June 23, 2004.  A substantive appeal was received by VA on September 8, 2004.

In this case, there is no dispute that the appellant filed a substantive appeal beyond the filing deadline.  There is no indication that there were notice defects regarding the statement of the case.  

The special rule extending the filing deadline under 38 C.F.R. § 20.302(b)(2), when additional evidence is submitted requiring the issuance of an SSOC, does not apply as the Veteran did not submit any evidence within one year from the date of the April 1, 2003 notice of decision requiring an SSOC.  There were no submissions following the rating decision which contained any new and material evidence requiring an additional adjudication.

Furthermore, as a written request to extend the filing deadline for good cause was not received prior to the expiration of the time limit for filing the Substantive Appeal, the provisions of 38 C.F.R. § 20.303 also do not apply. 

The Board next finds that the RO did not undertake any actions waiving the time requirements for filing a Substantive Appeal.  See Gonzalez-Morales, 16 Vet. App. at 557; Percy, 23 Vet. App. 37 (2009).  Rather, a September 2004 letter from VA advised the Veteran that his substantive appeal was not timely.

The Board further notes that the RO has not certified for appeal the merits of the claim of entitlement to compensation under § 1151, and indicated in all adjudicative actions leading to this appeal that the issue of timeliness of appeal was being denied.  Therefore, the RO has not waived the time requirements for filing a substantive appeal.

The Board has also considered whether there are any circumstances that might justify the extension of equitable tolling to the Substantive Appeal filing deadline.  First, mental illness may justify equitable tolling.  Barrett v. Principi, 363 F.3d 1316, 1318 (2004).  Second, "extraordinary circumstances" can invoke consideration of the principles of equitable tolling.  McCreary v. Nicholson, 19 Vet. App. 324, 332 (2005). 

With respect to mental illness, the appellant has never been deemed incompetent, and the lay and medical evidence of record does not suggest that mental illness prevented him from timely filing a substantive appeal. 

The Board next notes that the Supreme Court has held that equitable tolling is generally available in two types of situations: (1) where the claimant was actively pursuing judicial remedies by filing a defective pleading during the statutory period or (2) where the claimant had been induced or tricked by his or her adversary's misconduct into allowing a filing deadline to pass.  Irwin v. Department of Veterans Affairs, 498 U.S. 89, 111 S.Ct. 453 (1990). 

The Court, citing Irwin, adopted a three-part test to determine the appropriateness of equitable tolling based upon extraordinary circumstances as follows (1) the extraordinary circumstance must be beyond the appellant's control; (2) the appellant must demonstrate that the untimely filing was a direct result of the extraordinary circumstances and (3) the appellant must exercise "due diligence" in preserving his or her appellate rights, meaning that a reasonably diligent appellant, under the same circumstances, would not have filed a timely appeal.  McCreary, 19 Vet. App. at 332; see also Checo v. Shinseki, 748 F.3d 1373 (2014).

As noted in Irwin, the concept of equitable tolling is less forgiving in situations of late filings (where claimant failed to exercise due diligence in preserving legal rights) or the "garden variety claim of excusable neglect."  Irwin, 498 U.S. at 96, 111 S.Ct. at 453.  In short, the Veteran did not demonstrate due diligence in pursuing his appeal and the untimely filed Substantive Appeal represents, at best, neglect.  The Board finds no basis to apply equitable tolling in this situation. 

The Veteran's allegations do not demonstrate any circumstances which existed beyond his control which prevented him from filing a timely Substantive Appeal.   

The Board next finds that there is no competent, credible evidence that the appellant was prevented from filing a timely appeal based upon any conduct, misrepresentation or trickery by VA.  The Veteran has not alleged any misconduct on the part of VA. 

In summary, the Board finds the Veteran is not entitled to equitable tolling as his untimely filing of the Substantive Appeal was not due to mental illness or extraordinary circumstances. 

It is noted that 38 C.F.R. § 20.305(b) provides that the first day of an applicable filing period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday, or legal holiday, the next succeeding workday will be included in the computation.  In this case, the 60-day period would have expired on Monday, August 23, 2004.  The substantive appeal was not received until September 8, 2004.

Moreover, the postmark rule indicates that if, as in this case, a postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document.  In calculating this period, Saturdays, Sundays and legal holidays are excluded.  38 C.F.R. § 20.305(a).  Applying the postmark rule, the substantive appeal was deemed received on August 31, 2004.  As the Veteran did not timely file a Substantive Appeal regarding the March 2003 RO decision, the Board must deny the appeal.  There is no doubt of material fact to be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b).

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The RO denied compensation under compensation under 38 U.S.C.A. § 1151 for hearing loss and nerve damage as the residuals of surgery performed by VA in a March 2003 rating decision.  It determined that there was no chronic residual disability that was compensable under VA regulations, and that there was no evidence to show that the current condition was caused or aggravated by VA treatment.  

In February 2006, the RO declined to reopen the claim.  It indicated that there was no medical evidence showing that the Veteran's hearing loss and nerve damage were caused or aggravated by VA treatment.

The Veteran's current claim is based upon the same factual basis as his claim for entitlement to benefits under 38 U.S.C.A. § 1151 which was denied in the earlier rating decisions.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

Evidence of record at the time of the February 2006 rating decision included reports from Fayetteville Otolaryngology beginning in September 1999, indicating asymmetric sensorineural hearing loss, worse on the left.  

The record also included various VA audiometric tests conducted from 1997 to 2002.  

Also of record were surgery notes from procedures in  May 2000 and December 2000.  In May 2000, the Veteran underwent left stapedectomy.  He was noted to have a two to three year history of progressive left ear hearing loss.  In December 2000, the Veteran was noted to have chronic vertigo following stapes prosthesis.  He underwent surgery to remove the prosthesis.  

In January 2003, the chief of otolaryngology at the Durham VA Medical Center (VAMC) reviewed the record and offered an opinion.  He concluded that the Veteran was evaluated and treated appropriately throughout his pre-operative and post-operative course and that unfortunately, he did not have a good hearing result from surgery.  He noted his belief that there was a worsening of the existing sensorineural loss after the initial surgery.  He further noted that he directly participated in the Veteran's post-operative care and suggested that this presented a conflict of interest.  

Records from Carolina Ear & Hearing Clinic, PC, indicate the Veteran's continued complaint of episodic vertigo.  In January 2003, a provider suggested revision surgery.

Evidence added to the record since the February 2006 rating decision includes an October 2008 operative report from the University of North Carolina Hospitals.  This report indicates that the Veteran underwent placement of a bone-anchored hearing aid.  

As discussed, previous denials of the Veteran's claim for compensation under § 1151 were based on the RO's findings that there was no chronic residual disability that was compensable under VA regulations, and that there was no evidence to show that the current condition was caused or aggravated by VA treatment.  Since the February 2006 rating decision, evidence added to the record includes the October 2008 report indicating that the Veteran underwent surgical implant of a hearing aid in the left ear.  This suggests that a chronic disability exists.  As this evidence cures a defect previously identified by the RO, the Board concludes that the claim may be reopened.


ORDER

A timely substantive appeal was not filed with respect to the RO's March 27, 2003 rating decision.

New and material evidence having been received, the petition to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of left ear surgery is granted.


REMAND

Under the applicable law, when a Veteran suffers additional disability as the result of VA surgical treatment, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).  For claims filed on or after October 1, 1997, the appellant must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151 (West 2014).

As discussed above, a VA physician concluded in January 2003 that the Veteran was evaluated and treated appropriately throughout his pre-operative and post-operative course.  However, he noted his belief that there was a worsening of the existing sensorineural loss after the initial surgery.  He did not provide an opinion regarding whether there was additional disability that resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or an event which was not reasonably foreseeable.  He also noted that he directly participated in the Veteran's post-operative care and suggested that this presented a conflict of interest.  The Board therefore concludes that an additional opinion must be sought.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide or identify any outstanding medical records pertaining to his claimed left ear hearing loss and nerve damage.  Records should be obtained from all sufficiently identified providers.

2.  Obtain the informed consent documents that were signed by the Veteran in connection with VA surgeries in May 2000 and December 2000.  

3.  Following completion of the above development, forward the claims file to a clinician who has not participated in the Veteran's treatment for review and an opinion as outlined below.   

If it is determined that an examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the claims file (and examination of the Veteran if deemed necessary), the examiner should provide an opinion regarding whether there is additional disability, to include but not limited to vertigo, resulting from surgery performed by VA in May 2000 or December 2000 that was proximately caused by:

a. carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or 

b. an event which was not reasonably foreseeable.

The underlying reasons for all opinions expressed must be included in the opinion.  If the physician is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  Review the examination report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

5.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


